Upon a former appeal in this cause this court expressed its views of the law involved. Ante, p. 482. In conformity with that opinion a decree was subsequently entered by the trial court, from which an appeal is again taken to this court. The present appeal is submitted by all the parties upon the same record already before us and with the stipulation that "with the consent of this court this cause may be submitted for the decision of this court without the filing of briefs or the presentation of oral argument, there being no questions of law or fact for determination other than or different from those presented by the parties" heretofore in this same cause and that "this court may forthwith, or as soon as convenient, render a decision *Page 750 
herein without setting the same for hearing and without previous notice to the parties herein or their attorneys of record." In pursuance of the stipulation of the parties, and no additional questions of law being involved and no arguments presented, the decree appealed from is affirmed.